NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 28 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BRADLEY ENGLEBRICK, Esquire;                    No.    16-56334
ROXANNE HERNANDEZ,
                                                D.C. No.
                Plaintiffs,                     8:08-cv-01296-CJC-MLG


WORTHINGTON INDUSTRIES, INC.;                   MEMORANDUM*
WORTHINGTON CYLINDERS
WISCONSIN, LLC,

                Defendants-Appellants,

 v.

HODES MILMAN LIEBECK, LLP;
JEFFREY A. MILMAN; KEVIN G.
LIEBECK,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                       Argued and Submitted March 5, 2018
                              Pasadena, California

Before: GOULD and MURGUIA, Circuit Judges, and CHRISTENSEN,** Chief

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Dana L. Christensen, Chief United States District
District Judge.

      On behalf of their clients, Bradley Englebrick and Roxanne Hernandez

(together, “Plaintiffs”), Jeffrey Milman, Kevin Libeck, and their firm, Hodes

Milman Liebeck, LLP, (collectively, “Plaintiffs’ Counsel”) brought a products

liability action against Worthington Industries, Inc. and Worthington Cylinders

Wisconsin, LLC (together, “Worthington”), after a Worthington welding torch

exploded in the Plaintiffs’ bedroom. During discovery, Plaintiffs repeatedly lied

about their meth use and so extensively perjured themselves that the district court

dismissed the underlying case as a sanction.

      Worthington sought monetary sanctions against Plaintiffs’ Counsel as well,

which the district court initially denied without an evidentiary hearing. But, after a

remand from this court, the district court allowed limited discovery and held an

evidentiary hearing on the question of whether to grant sanctions against Plaintiffs’

Counsel. The district court then, again, denied the motion for sanctions.

Worthington appeals that ruling. We affirm.1




Judge for the District of Montana, sitting by designation.
      1
              Additionally, we deny Appellees’ motion to strike (Dkt. 60). Trial
transcripts that were filed with the district court are properly part of the record.
See Barcamerica Int’l USA Tr. v. Tyfield Importers, Inc., 289 F.3d 589, 595 n.6
(9th Cir. 2002)

                                           2
      None of the district courts’ factual findings was clearly erroneous. See

Anheuser-Busch, Inc. v. Nat’l Beverage Distrib., 69 F.3d 337, 348 (9th Cir. 1995).

Nor do we find that the district court made any error of law, as it properly applied

California law to determine Plaintiffs’ Counsel’s ethical obligations. See Lasar v.

Ford Motor Co., 399 F.3d 1101, 1109 (9th Cir. 2005). We also conclude that, in

light of the district court’s factual findings and the applicable law, the district court

did not abuse its discretion in declining to award sanctions against Plaintiffs’

Counsel. See Moore v. Keegan Mgmt. Co., 78 F.3d 431, 435–36 (9th Cir. 1996).

      AFFIRMED.




                                            3